— In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Pantano, J.), dated March 27, 1985, which granted the defendant’s motion for summary judgment on the ground that the plaintiff had failed to show that he had sustained a "serious injury” pursuant to Insurance Law § 5102 (d).
Order affirmed, with costs.
It is incumbent upon the court to decide in the first instance whether a plaintiff has established a prima facie case of serious injury within the meaning of Insurance Law § 5102 (d) (see, Licari v Elliott, 57 NY2d 230, 237). In the instant case, the medical report of the plaintiff’s treating physician indicates a rapid return to full-time employment and no limitation of motion or problems. The plaintiff has failed to establish that his injuries met any of the threshold requirements for serious injury within the meaning of the statute (see, D’Iorio v Brancoccio, 115 AD2d 634; De Filippo v White, 101 AD2d 801). Gibbons, J. P., Bracken, Weinstein and Niehoff, JJ., concur.